Title: Abigail Adams to William Cranch, 12 July 1798
From: Adams, Abigail
To: Cranch, William


          
            Dear sir
            Philadelphia July 12th [1798]
          
          It was with much anxiety and concern that I learnt from mrs Johnson the outrageous attack which was made upon you by mr duncanson, and the dissagreable circumstance of your being Badly wounded. I hope however from What I yesterday heard that the concequences of the wound will not prove so bad as was apprehended. mr Greenleaf call’d yesterday to inquire what intelligence I had received. he spoke like a friend and felt like a Brother I related to him the circumstances as detaild by the pen of mrs Johnson who was exceeding iritated & hurt at the event. I wisht however to See some person from whom I could lean the state of Parties and Character of the persons— I applied to mr Stodard who conversed very fully with me and satisfied me, that to steer between them requires great skill and management. No person would wish an other to Speak in higher terms of approbation and praise of the Honour integrity impartiality & concilitary disposition of an other than mr stodard did of my Nephew and mr stodard if I justly estimate him possesses all those qualities him Self. it was very ungentlemanly and

Rascally to attack a Man merely for his being Professionally engaged in the service of his attagonist the Law must decide upon the Equity of the dispute between the Parties—
          I cannot say but that I felt hurt that Mr Dalton should tender himself as Bondsman— a respectable one he is and is therefore I trust the more honorable security for the good behaviour of Duncanson of whose Party to whom I hear he has attachd himself I know you too well to suppose you can harbour any lasting Enimity and I trust you will as you have done stear as clear as possible of all Paty animosity and bitteness, in all cases consistant with what You owe to yourself, strive to heal animosities and soften Passions, to do good even to those who despightly use you and Percecute you. I do not mean by this that the Law ought not to have its full course and that as a Man unjuctly injured, you ought to have justice done you.
          I hope this will be Mrs Cranch—study also. where a city is divided against itself, it must come to mine and it is to be regreeted that at the commencment of Private interest should So embroil Friends and Neighbours. I lament that mrs Johnson should be fixt down in the very focuse & Hot bed of dissention. I believe no part of America is so circumstanced, having lived in a Country where one neighbour does not trouble an other, nor even know them, it must be the more unpleasent to her— I would advise all my friends to hear see & as far as possible to be silent
          Whilst I am writing a Letter is brought me from mrs Johnson, with the pleasing intelligence of your recovery so far as to think of sitting out upon a jouney— I hope you will not be too soon; Some accounts have reachd this city of the affair. all of them criminate duncanson— tho some say that he is really injured by mr L—— & R——
          I received a Letter from your mother this morning the family were well. I dared not in my last Letters hint the affair to her— I shall now give her an account of it—
          My Love to mrs Cranch tell her I hope Louissa will meet with as kind a friend in Berlin as a reward for the interest her amiable mother takes in Mrs Cranchs and your situation— I presume mrs Cranch will find a Mother & sisters in your absence. I hope the Washington Family will be gratified with the cordiality which subsists & has never known an interruption between the Late & Present President. I assure you that the invitation will be cordially accepted, and a great relief it will be to the President What can be the occasion of Thorntons animosity to the President. he never injured

or offended him— he is the only one of the three who are not personally known—
        